 BONNAR-VAWTER, INC.127in the aforesaid appropriate unit within the meaning of Section9(a) of the Act,as amended.4.By failing and refusing at all times sinceMay 29,1958, to bargain in goodfaithwith Tool andDieMakers Lodge No. 78, International Association ofMachinists,AFL-CIO,as the exclusive bargaining representative of employees inthe aforesaid appropriate unit, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1) and(5) of the Act,as amended.5.The aforesaid unfair laborpractices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act,as amended.[Recommendations omitted from publication.]Bonnar-Vawter,Inc.andRockland Printing Specialties & PaperProducts Union,Local 643, a/w International Printing Press-men & Assistants Union of North Americaand S.PearceHolton II.Cases Nos. 1-CA-9896 and 1-CA-2926. September29, 1960DECISION AND ORDEROn February 25, 1960, Trial Examiner John F. Funke issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter the Respondentfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Bonar-Vawter, Inc., its officers,agents, successors, and assigns, shall :iRespondent excepted only to the remedy recommended by the Trial Examiner.There-fore, in the absence of other exceptions,we adopt,pro forma,the Trial Examiner's find-ings of fact,his analysis of applicable legal precedents,as well as his legal conclusionswith respect to the substantive issues of this case.We find without merit the Respond-ent's exceptions to the remedy recommended by the Trial Examiner.129 NLRB No. 20. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Discouraging membership in Rockland Printing Specialties &Paper Products Union, Local 643, a/w International Printing Press-men & Assistants Union of North America, or in any other labor or-ganization, by terminating or discharging any of its employees, ordiscriminating in any other manner in respect to their hire or tenureof employment, or any term or condition of employment, except aspermitted by the proviso to Section 8 (a) (3) of the Act.(b) In any like or related manner interfering with, restraining,or coercing employees in the exercise of the right to self-organization,to form labor organizations, to join or assist Rockland PrintingSpecialties & Paper Products Union, Local 643, a/w InternationalPrinting Pressmen & Assistants Union of North America, or anyother labor organization, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Eleanor Robinson, Richard St. Clair, Christy Alex, andMary Kalloch immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniorityor other rights and privileges, dismissing, if necessary, any personshired by the Respondent on or after the date when the above-namedemployees were discharged, and make them whole for any loss ofearnings they may have suffered by reason of the discriminationagainst them in the manner set forth in the section of the IntermediateReport entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary in anlyzing the amount of backpay dueand the right of reinstatement under the preceding provision.(c)Post at its place of business at Rockland, Maine, copies of thenotice attached hereto marked "Appendix A." 2 Copies of said notice,to be furnishedbythe Regional Director for the First Region, shall,after being duly signed by the Respondent's authorized represent-ative, be posted by the Respondent immediately upon receipt thereof,2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals.Enforcing an Order." BONNAR-VAWTER, INC.129and be maintained for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken to insurethat said notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for the First Region, in writing,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith.ITISFURTHER ORDERED that the complaint be dismissed in all otherrespects.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT discourage membership in Rockland PrintingSpecialties & Paper Products Union, Local 643, a/w InternationalPrinting Pressmen & Assistants Union of North America, or anylabor organization, by discriminating in respect to the hire,tenure, or other conditions of employment of any employee,except as authorized by the proviso to Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the right to self-organization, to form organizations, to join or assist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8 (a) (3) ofthe Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL offer to Eleanor Robinson, Richard St. Clair, ChristyAlex, and Mary Kalloch immediate reinstatement to their formeror substantially equivalent positions, without prejudice to theirseniority or other rights and privileges, and make them wholefor any loss of pay suffered as a result of the discriminationagainst them.All of our employees are free to become, remain, or refrain frombecoming or remaining, members of any labor organization except586439-61-vol. 129-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the extent that this right may be affected by an agreement in con-formity with Section 8(a) (3) of the Act.BONNAR-VAWTER, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with the General Counsel, Bonnar-Vawter, Inc., herein calledthe Respondent or the Company, and Rockland Printing Specialties & Paper ProductsUnion, Local 643, herein called the Union, represented, was heard before the dulydesignated Trial Examiner on November 9 through 13, 1959, at Rockland, Maine,upon the consolidated amended complaint of the General Counsel and the answer,of the Respondent.Prior to the close of the hearing an informal settlement agreement was signedby the parties removing from litigation those allegations of the consolidated amendedcomplaint relating to violations of Section 8(a)(5) and derivative violations ofSection 8 (a) (1) .iOn February 5, 1960, compliance with the terms of the settle-ment agreement having been effected, the parties moved for a dismissal of the afore-said sections of the complaint.This motion was granted by order of the TrialExaminer dated February 10, 1960.2The only issues which were litigated before the Trial Examiner were whether ornot Respondent violated Section 8(a)(3) and (1) of the Act by discharging andrefusing to reinstate four employees (Case No. 1-ICA-2896), and violated Section,8(a)(4) and (1) of the Act by discharging and refusing to reinstate another em-ployee (Case No. 1-CA-2926). Briefs were received from the Respondent andThe General Counsel.Upon the basis of the entire record, and from my observation of the witness, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is,a Delaware corporation maintaining its principal office and place ofbusiness at Keene, New Hampshire.It also maintains a plant at Rockland,Maine,which is the plant involved in this proceeding. It is engaged in printing, selling,and distributing business forms and related products. In the course and conductof its business Respondent has caused large quantities of paper and ink to betransported from points outside the State of Maine to its plant at Rockland.Re-spondent has sold and shipped from its Rockland plant to places outside the Stateof Maine business forms in a value in excess of $50,000 annually.I find Respondent is engaged in commerce within the meaning of the Act.1 Counsel for the General Counsel and counsel fortheRespondent are to be commendedfor reaching agreement on this issue.The settlement required the exercise of highprofessional skill and resourcefulness and is a tribute to the integrity and good faith ofcounsel.The result, apart from such benefit as it may have conferred on the parties,was a substantial saving in time, effort,and money to the National Labor RelationsBoard.2 These dates are set forth in view of public lamentations regarding the delay betweenclose of hearing and issuance of Intermediate Reports.The current General Counsel hasjoined in these lamentationsSee Stuart Rothman, "Time and Tide in Taft-Hartley," anaddress before the Industrial Relations Center and Twin City Personnel Managers Associa-tion,University of Minnesota, January 8, 1960. For a constructive analysis and study ofthe problem see "Report of the Advisory Panel on Labor Management Relations" sub-mitted to the Senate Committee on Labor and Public Welfare, 44 LRR 355.Caveat;precipitate baste in reaching determination is not in itself a criterion of the efficiency ofthe "adjudicatory function "(The proper word is "adjudicative" but literacy, too, ispresumably a sacrifice to speed.) BONNAR-VAWTER, INC.II.LABOR ORGANIZATIONINVOLVED131Rockland Printing Specialties & Paper Products Union, Local 643, is a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The facts1.The discharge of EleanorRobinsonEleanor Robinson was employed by the Company as an inspector on December27, 1957.She was a member of the Union and testified that she did picket dutyevery day during the strike which commenced April 11, 1959.On May 21 shewas doing picket duty in the road in front of the plant together with Stanley Demuthand Donna Mitchell.While they were picketing they noticed that they were beingobserved by Henry Bonnar, Respondent's president, from an office window.Ac-cording to Robinson's testimony they decided to have "some fun" so they buriedsome matchsticks in the ground with their hands.No sooner had they finishedthan Bonnar appeared in the doorway of the building and shouted, "That does it,that does it, you're fired."He then went back into the office (to get their names,as he testified), returned to the doorway, and shouted, "Demuth, you're fired;Mitchell, you're fired; Robinson, you're fired."On the same day the Companysent Robinson a letter advising her that she was discharged for placing nails in thecompany driveway.3On cross-examination Robinson admitted that after Bonnardischarged them James W. Cartner, assistantgeneral manager atthe Keene plant,came out and picked something up and showed it toa policemanon duty at thepremises.Graham Rush,Eileen Bonnar,HenryBonnar, andJames Cartner all testified totheir observation of this incident.Rush, office manager and assistant to the plantmanager, stated that on the morning of May 21 he was watching the picketingstrikers through field glasses from his office window.He detected that the threepickets in question (the record does not indicate whether or not these were theonly pickets on duty at this time but it suggests they were) were manipulating somekind of object with their toes.He focused his glasses on their toes and testifiedthat he saw Eleanor Robinson straightenup ^a nailwith her toe.The nail was inthe plant driveway and would, of course, constitute a hazard to cars using thedriveway.Eileen Bonnar testified that she was in Rush's office at this time and that she firstsaw Robinson straighten up a nail and that she called Rush's attention to it.Ac-cording to Mrs. Bonnar, Rush then looked throughhis glassesand verified herobservation.Henry Bonnar testified that he wasin PlantManager Shrenk's office on the morn-ing of May 21 when Rush camein andtold him Robinson was settingup nails inthe driveway.Bonnar then took the binoculars which were in Shrenk's office andspotted somenailsin the driveway where Demuth, Mitchell, and Robinson werepatrolling.He then gave the binoculars to Cartner and while both were watchingthey saw Demuth, Mitchell, and Robinson bend overand standnails upright withtheir hands. It was then thatBonnar wentto the doorway of the plant and toldthe three that they were fired.He returned to theplant,got theirnames, and firedthem by nameCartner testified that he was giventhe binocularsby Bonnar after-they had beenadvised by Rush as to what was taking place in the driveway.Carter corroboratedBonnar andstated that he saw Demuth, Mitchell, and Robinson placing,nails in thedriveway.After Bonnar discharged them Cartnerwent out intothe driveway andpicked upsome nails.Cary Thyng, a State trooper, testified that he was on duty at the Bonnar-Vawterplant on May 21. He observed Demuth, Mitchell, and Robinson picketing on thatday.He testified that he saw a redheaded girl (identified at the hearing by ThyngasMitchell) hold up a match and that then the three of them (Demuth, Mitchell,and Robinson) went over and set the match upright ina smallmound of earth.At the same time he observed Bonnar watching them through the windows withbinoculars and testified that Bonnar shortly came out and fired them.Mitchellthen came over to him and showed him either a match or several matches andremarked, "That's pretty good."8 General Counsel's Exhibit No. 8.Neither Demuth nor Mitchell received notification ofdischarge because the Company's records indicated they had been permanently replacedwhen this Incident occurred. 132DECISIONS OF NATIONALLABOR RELATIONS BOARDThis concludes the testimony with respect to Robinson's discharge.NeitherDemuth nor Mitchell was calledas a witness.In resolving the conflict in credibility it should be stated thatnoneof thewitnessesto this incident gave any appearance of being untruthful nor of deliberately givingfalse testimony at the hearing.4Not without some apprehension that I may be inerror, I find as a fact that the objects placed in the driveway by Robinson, eitherwith her feet or her hands, were matches and not nails.This conclusion is reachedbecause Robinson appeared to be fully as credible as Respondent's witnesses andyet Robinson was the one person who actuallyknewwhat objects she placed in thedriveway.There is certainly some margin for error in the testimony of Respondent'switnesses as to what they observed, even through glasses.These witnesses wouldnaturally assume that the objects the pickets were so carefully arranging were nails(the record suggests that this form of harassment had been practiced during thestrike) and such assumption, amounting perhaps to conviction, may well have ledthem into error.To say that this involves speculation on the part of the TrialExaminer is quite true but any resolution of credibility where contrary testimony isgiven by apparently credible witnesses and the facts cannot be determined by in-dependent evidence involves speculation.All the hearing officer can do is give hisbest guess based on his appraisal of the witnesses and the circumstances.To findotherwise in this instance would require a finding that Robinson deliberately liedon the stand and I am not convinced that she did. I am also influenced by thetestimony of State Trooper Thyng, the only disinterested witness.Thyng was notonly a credible witness but an intelligent one and I credit his testimony that he sawthe pickets set up matches in the driveway.In reaching a determination of this issue I have considered the fact that neitherDemuth nor Mitchell was called by the General Counsel and I accept the inferencethatMitchell's testimony would not have been favorable. (Mitchell was present atthe hearing.)However, whatever Mitchell may have done, I am confining my find-ing to what Robinson did and I do not find that she placed any nails in the driveway.In so findingit isnot necessary to discredit the testimony of Cartner that he foundnails inthe driveway immediately after the discharges were effected. I simply findthat Robinson did not place them there.2.The discharges of St. Clair, Alex, and KallochRichard St. Clair, Christy Alex, and Mary Kalloch were all discharged on May 27,1959.All wereunionmembers who participated in the strike.All were dischargedfor the same alleged offense-parking their cars so that a portion of or all of theircars intruded on company property at its rear property line.At the rear of the Company's plant and adjacent on one side to its loading plat-form is a sizable lot or field. (It was estimated that the distance from the RailroadAvenue border of this lot to the loading platform was approximately 90 yards. Thedistance laterally, from the railroad tracks on one side to the adjacent but notclearly defined property line on the other, would not be substantially less.)Thisfield or lotisnotmanicured.Grass and weeds have been allowed to grow, theground is uneven, and the lot is neither fenced nor marked by other fixed anddiscernible boundaries.5While the field is bordered on three sides by physicalproperties, i.e., the company plant, the railroad tracks, and Railroad Avenue,6 thereisno clear indication exactly where the company property line meets either therailroad tracks or Railroad Avenue.Railroad Avenue itself is not a clearly definedroadway and the only property markings which indicated the street line are twostakes in the ground, one near the railroad tracks and one near the adjacent property.According to Henry Bonnar these stakes were difficult to see during May because4I specifically reject the contention of the General Counsel that the testimony ofEileen Bonnar was incredible.This contention was advanced because, although Mrs.Bonnar testified that she observed Robinson manipulating a nail with her toes, shecould not identify the type of shoes Robinson was wearing.Obviously Mrs. Bonnar'sattention was concentrated on what Robinson was doing with her foot and not on whatshe was wearing on it.Mrs. Bonnarwas anexceptionally forthright and willing witness,imbued with a natural ardor for the Company's cause.6 At the request of the General Counsel and in the presence of the parties or their repre-sentatives, the Trial Examiner visited the field and his descriptions, observations, andfindings,where related, are based on this personal inspection.6 There Is some confusion as to whether the roadway, which runs parallel to the rearlot line and toward the railroad tracks, is Railroad Avenue or Luce Avenue. For identifi-cation it will be called Railroad Avenue in this report. BONNAR-VAWTER, INC.133the grass and weeds had grown high and the stakes were covered with excrement.(Bonnar did not define what he meant by excrement.)From Railroad Avenue tothe rear loading platform of the Company ran what Bonnar referred to as a pur-ported driveway which was used as a means of access to the platform by deliveryvehicles.(It does not appear that this use was more than sporadic in view of therailroad access)This is the area in which the trespass took place.St.Clair and Alex both engaged in picketing at Railroad Avenue during thestrike.Itwas their regular assignment and they regularly parked their cars onRailroad Avenue adjacent to the Respondent's property.St.Clair, a voluble wit-ness, testified that about 9:30 a.m. onMay 27 he wasstanding behind his car whenhe noticed that Henry Bonnar had approached to within 10 feet of him. Bonnarwas accompanied by a maintenance employee identified as Kelley.Neither spoketo St. Clair but Bonnar went to the stake at the railroad side of the field and Kelleywent to the opposite stake.The men then took a "sight"on St.Clair's car.Bonnarthen walked up to St. Clair and asked him if that was his car.St.Clair admitted itwas, whereupon Bonnar stated, "You're on my property, you are fired, you yellow-bellied son-of-a-gun."St.Clair testified that he then made his own check and determined his car was noton company property.Then Cartner came up and Bonnar asked Cartner to verifythe check. St. Clair went with Cartner and stated that Cartner was pleasant to himand told him to forget the (picket)lines and all would be forgotten.St.Clair didnot testify whether or not the check made with Cartner showed who was in error.Henry Bonnar,also a credible witness, testified that prior to the discharge ofSt.Clair and Alex he had on numerous occasions loaded and unloaded freight carsat the loading platform at the rear of the company plant.On these occasions hehad observed both St. Clair and Alex picketing on company property at the RailroadAvenue end of the field.He had ordered them to stay off company property buttestified they had not obeyed.He also testified that they had directed derogatoryremarks to him and that these remarks included profanity and obscenity and that hereplied with equal vehemence?On the morning of May 27 Bonnar was engagedin loading on the platform when he saw St. Clair at the end of the field. (Thiswould be at Railroad Avenue.)He took Walter Kelley and went to the positionsof the property stakes where he and Kelley took the sight on St Clair's car.Bonnartestified that the front fender of the car was over the line "cockeyed like" so that agood deal of the car was over.(Bonnar amplified this statement and said that notonly the fender but the wheel under it was over the line.) 8He then went toSt.Clair and told him he was discharged.Admittedly no request was made byBonnar to St. Clair to have the car moved prior to his discharge.St.Clair andBonnar exchanged some words and then, according to Bonnar,Cartner came outand made a second check and verified Bonnar's observation that the car was overthe line.Gartner told St. Clair to move his car and St. Clair obeyed without argu-ment.This was the discharge of St. Clair.Over the objection of the General Counsel testimony was admitted concerningprevious conduct on the part of St. Clair during the strike.Itwas admitted becausecounsel for the Respondent contended that the "trespass"by St. Clair was merelya last act of provocation culminating prior misconduct which justified the discharge.George Robinson,Ralph Robinson,and Police Officer Manseau of the RocklandCity police force all testified that on April 17 when George was driving Ralph towork the car was stopped at the picket line. St. Clair,according to these witnesses,called the occupants some names including"scab" and then spat in George Robinson'sface.Manseau then seized St.Clair, took him in custody, and brought him to thepolice station where he was released without any charge having been filed againsthim.Ralph Robinson reported this incident to Henry Bonnar.Robinson couldnot recall what comment, if any, Bonnar made but on April 18 Plant ManagerA. J. Shrenk addressed a letter to Albert Severson,president of Local 643,advisinghim that St. Clair had spat in the face of a newly hired employee and that "any7 Bonnar was a well-built man of obvious physical strength and vigor.He gave noimpression that he would be intimidated by threats or that he would be reluctant toengage in physical combat.He did state that no threats of physical violence were directedto him. I find that the exchange of epithets between Bonnar and the pickets was char-acteristic of strike situations and no more.No finding of misconduct on the part ofeither St.Clair or Alex can be made on this testimony by Bonnar.6On the basis of Bonnar's own testimony I can find that no more than one wheel ofthe car was on company property. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDsimilar action on the part of any striking employee will result in his or her immedi-ate discharge and removed[sic] from the seniority list." 9St.Clair denied spitting at the Robinsons or at their car and testified that theonly time he was escorted to the police station by Manseau was when he was struckby a car crossing the picket line and protested so loudly that Manseau took him downfor loud talking.He was released by Police Chief Benner after Benner, accordingto St. Clair, admonished Manseau. St.Clair's testimony with respect to his visit tothe police station is in direct conflict with that of Manseau since St. Clair stated thatit took place after he had been struck by a car while doing picket duty and hadprotested so vigorously that Manseau took him to the police station for "loudtalking."This conflict in testimony,while totally irrelevant to the issue of discharge,I resolve in favor of St. Clair.Manseau was an uncertain witness and did not im-pressme as having a clear recollection of the circumstances under which he tookSt.Clair into custody.The issue between the Robinsons and St. Clair I resolve infavor of the Robinsons but, in view of the Company's letter of warning and subse-quent testimony,I find it, too,irrelevant to the issue of discharge.Two other incidents were introduced by Respondent in its effort to disqualifySt.Clair from employment.Roy Bickford and Kenneth Spear,hired as replace-ments during the strike, testified that on a morning when they were about to enterthe explosion room at the rear loading platform a stone was thrown on the platform.Neither saw the stone thrown but they did see St. Clair and Alex in the area of therailroad tracks and saw no one else in the area of the platform. Since neither sawthe stone thrown it is impossible to credit their speculation,however reasonable,against the credited denials of Alex and St. Clair that either threw the stone. (It isnot unlikely that the thrower took to cover after throwing it.)There is nothing toindicate that this incident was called to the attention of management prior to thedischarge of St. Clair and Alex.Spears testified to a second incident involving St. Clair and Alex and stone-throwing.He stated that one morning as he was driving his own truck from RailroadAvenue to the plant he saw St. Clair and Alex pick up stones and later heard astone hit his truck.He did not see who threw the stone.There is nothing in therecord to show that this incident,if it occurred,was called to the attention ofmanagement until after the discharges were effected.Respondent did not at anytime prior to the hearing, so far as this record shows,assert that these stone-throwingincidents motivated,even in part, the discharge of St. Clair or Alex.Again, as tothis incident,I do not accept the inferential and speculative testimony of Spearagainst the denials of St. Clair and Alex.Lest this be insufficiently clear,10 I makean affirmative finding that neither St.Clair nor Alex participated in the stone throwingincidents as alleged by Respondent.In evaluating the allegations of past misconduct made by Respondent againstSt.Clair, I accept the testimony of St. Clair that after the alleged spitting incidentWaters, a striker who returned to work more than 1 week after the strike,calledupon him at his (St.Clair's)home and asked him to go back to work and said thatShrenk wanted him back. The next night,after talking to Shrenk,Waters returnedand told St.Clair that the Company was not going to settle and that it would holdout until there were enough employees to vote the Union out.The time whenthese overtures were made by Waters to St. Clair is conclusively fixed as after thespitting incident since the Company's letter to Severson fixes this date as April 17.The strike commenced April 11. St. Clair stated that Waiters was"very strong"the first week and later returned and that it was after he returned that he visitedSt.Clair with the message that Shrenk wanted him back."Waters, available to theRespondent at the time of the hearing, was not called as a witness and I indulge inthe usual presumption that this testimony would not have been favorable to Respond-ent.I find that after the spitting incident the Respondent was not only willing butanxious to reemploy St.Clair and that it made him an offer of reemployment.Apart from the suspicion that either he or St. Clair was involved in stone-throwingincidents,no allegation of any kind of misconduct was directed to Alex.12His'Respondent'sExhibit No 1.Respondent appears to have adopted the common lawrule that each dog is entitled to its first bite and to have allowed the pickets their first spit.io In a recent case,Thayer,Inc of Virginia,125 NLRB 222,that the Trial Examiner made a finding of misconduct on the part of a striker;MemberFanning held that no such finding was made. That case will be discussed further,snfra.11On the basis of St. Clair's testimony and the testimony of Holton,infra,I find thatWaters was an agent for the Respondent in its efforts to break the strike12 The statement in the Respondent's brief that Alex was discharged only after he hadcompiled a record nearly as bad as St.Clair finds no support in the record unless it be BONNAR-VAWTER, INC.135own testimony with respect to his discharge is that he drove his car down RailroadAvenue as usual on May 27. He parkeditonthe side of Railroad Avenue.Heand St. Clair, so he testified, customarilysat intheir cars and got out to picket onlywhen persons or vehicles approached the rear entrance to the plant.About 11o'clock Bonnar and Carter came out to his car and Bonnar told him he was oncompany property.Alex denied that he was and Bonnar repeated the charge andtold him he was fired.Alex then moved his car.Alex credibly testified that heregularly parked his car ata similar positionon Railroad Avenue or its adjacentarea and had never previously been warned that he was on company property ortold to get off. Subsequently he received a letter notifying him that he had beendischarged for this trespass.No other reason was assigned.13Alex did admit thathe knew that St. Clair had been dischargedearlierthe same morning for allegedlyparking over the company's property line.He did testify that his car was notcloser to the company line than was St. Clair's although at this time St. Clair hadmoved his own car to get off, or perhaps further off, company property.Bonnar's testimony is that after discharging St. Clair he went to town and uponhis return saw two cars parked on what he believed to be his property.These carsbelonged to Harkins, another striker, and Alex.Both were ordered to move theircars and Alex was discharged for trespassing. (Harkins was not discharged becausehe had been permanently replaced.) It is clear from Bonnar's testimony that Alexwas discharged without warning for parking his car so that (according to Bonnar'sobservation)someportion of it extended over the intangible and unmarked propertyline and forno other reason.About 10:15 thatsame morningMary Kalloch, another striker, parked her car inthe area.Kalloch was not assigned to picket duty at the rear of the plant andusually parked in front of the plant.On the 27th, however, she testified that sheparked on Railroad Avenuenext toSt.Clair.She had been there for awhile (St.Clair and Harkins were in the car with her) whenBonnarand Cartner drove upand Bonnargot out and checked the stakes and then came over to her and toldher she was discharged for trespassing. She likewise had never been warned againstparking near or over the company line. She received her discharge letter the nextday.Although there was testimony that she had been reprimanded by Shrenkwhile on picket duty and had been accused of placingnails oncompany property,there is no evidence that she did in fact place any nails on company property oreventhat such suspicion or the reprimand was justified. In view ofher denial, Ifind that she never did placenails oncompany property.Bonnar'stestimony is that when he heard another car was on his property thatmorning he drove out with Cartner, saw Kalloch in her car, estimated that it wason his property by a full length, asked her her name, and discharged her. Shethen drove off.While thereis some confusionin the record as to the timesequencein which these employees were discharged the sequence is immaterial.Summarizingthe facts with respect to these discharges, I find no substantialdiscrepancy except as to the factor extentof trespass between the witnesses forRespondent and those of the General Counsel.These three employees were dis-charged for allegedly parking their cars over the company's property line. In viewof the nature and condition of the property, the lack of a fixed or discernibleboundary line, the fact that the parked cars did not impede access to the plant, andthe established fact that St. Clair and Alex had been parking on the Railroad Avenueline for someweeks,Ifindthat the extent to which they may have trespassed onthe companyline onthat particularmorning nottoo material to theissue.I acceptas fact that a portion of their cars may have been over the property line but, asthe record establishes, it was necesstary to take a sight between two not easily foundstakesto determine that fact.That the employees were admittedly dischargedwithout warning and without any prior request to remove their cars from companypropertyis a fact of significance in evaluatingthe discharges.3.The story of "Golden Boy"The General Counsel alleged that Samuel Pearce Holton H was discharged byRespondent on July 15, 1959, for giving testimony to two Board agents the precedingday.Holton testified that he was employed by Respondent on April 13, 2 days afterthe strike began.At the time of his employment Holton advised the Bonnars thatassumed that all strikers and pickets had, in the eyes of Respondent, earned a bad recordfrom the simple fact of striking and picketing.13General Counsel's Exhibit No. 4. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe had a personal grievance against unions, presumably to convince them that hewas not strikebreaking merely for pay but also as a dedicated opponent of labororganizations.(His grievance originated in denial of employment with a unionorchestra as a result of playingin nonunionorchestras.)At the same time headvised a friend of his, who was a member of the Union, that he was not taking thejob to help break the Union and he kept the friend advised of the efforts the Companywas making, and in which he was a participant, to break the strike and the Union.From the beginning he sought to make himself valuable to both sides.Holton had become friendly with the Bonnars prior to his employment throughmeetings with them at the Rockland Hotel, where the Bonnars stayed while in town.Holton and a friend visited the bar and coffee shop of the hotel 5 nights a week,from 7 until 9, while they waited for a waitress friend of Holton's to finish work.Holton's meetings with the Bonnars continued after his employment and he cultivatedand promoted their friendship.During conversations at the hotel Mrs. Bonnar toldHolton that they (the Bonnars) would never give in to the Union and that Mr.Bonnar could close the plant and lease the space to the railroad.Holton becamea confidant of theBonnars intheir dispute with the Union, his friendship with themwas observed and noted by other employees early in his employment, and he acquiredthe nickname "Golden Boy" because of his favored status within the plant.According to Holton, he had been employed about 1 month when Mrs. Bonnarspoke to him at his bench in the bindery. She explained to him a method for gettingrid of the Union which required the employees to file a petition for a decertificationelection with the National Labor Relations Board. She asked Holton to draft sucha petition and have it signed by the employees and, knowing that he was seekingfunds with which to continue his college education,14 assured him that if the Companycould rid itself of the Union he "need not worry about college."On the strengthof this rather ambiguous offer of assistance Holton agreed to draft and circulatesuch a petition.For the purposes of indoctrination and practical guidance Mrs.Bonnar gave him a copy of the May 14, 1959, issue of "The Reporter" which con-tained an article entitled "Three Years of the O'Sullivan Formula." 15That weekend Holton prepared a decertification petition, brought it to theplant on Monday, and had it signed by the other employees.16According to Holtonitwas circulated openly during working hours and signed by four supervisors.The foreword of the petition falsely stated that it originated and was formulatedexclusively within the group of employees. It was delivered by Holton to Mrs.Bonnar who returned it to him later that day.About 1 week later Mrs. Bonnartold Holton that she had been advised that it sounded too legalistic and that he wasto draft another petition which "should sound like the average John Q Publicfactory employee."This he did, then circulated it and placed it in his desk for14 At the time of the hearing Holton was 24 years of age.He had attended HebronAcademy, St. Paul's School, Tabor Academy, and had taken a prelaw course at NotreDameHe had transferred to Northeastern University and, after Interruption, had re-entered Northeastern and was attending there at the time of the hearing15 The O'Sullivan formula, as described In the article, is a simple and familiar strike-breaking technique which utilizes the election provisions of the Act and the Board'sCurtisdecision(Drivers, Chauffeurs, and Helpers Local Union639,etc (Curtis Brothers,Inc ),119 NLRB 232, reversed 274 F 2d 551 (C A.D C.), affd 362 U S 274) to terminateall bargaining obligations and strike activity.Briefly, as soon as the struck employer canhire a representative group of permanent replacements for the economic strikers he peti-tions for an election under Section 9(c) (1) (B) of the Act. Prior to the amendmentswhich became effective November 13, 1959, employees on strike who were not entitled toreinstatement were not eligible to vote in such an electionWith the replacements votingand the replaced strikers ineligible to vote the employer who had mastered sixth gradearithmetic could estimate the proper time for filing the petition.Defeat for the Unionat such an election would then be assured, the employer's obligation to bargain would beterminated, and he could, underCurtis,apply for a cease-and-desist order against allfurthor picketing and boycott activityThis is the strategy outlined in the article andfollowed by the employer so successfully in theO'SullivancaseSeeUnitedRubber,Cork, Linoleum and Plastic Workers of America. AFL-CIO, et al. (0'Sullia,an RubberCorporation),121 NLRB 1439, enfd. 269 F 2d 694 (CA. 4). The effect of the amend-ment to the Act which provides that "employees engaged in an economic strike who arenot entitled to reinstatement are eligible to vote under such regulations as the Boardshall find are consistent with the purposes and provisions of the Act in any electionconducted within 12 months after the commencement of the strike" will not be knownuntil the Board determines those regulations.11 General Counsel's Exhibit No. 10. BONNAR-VAWTER, INC.137safekeepingOn June 25 he was again approached by Mrs. Bonnar who told himthat the petition should be forwarded posthaste to Boston. (The Regional Officeof the National Labor Relations Board is located in Boston.)Holton could notfind the second petition so he drafted a third one and had it signed.He had bythis time been told that it should not be signed by supervisors so their names nolonger appeared.The petition was then given to two employees, Wesley Waters 17and Douglas Blodgett, to take to Boston.According to Holton, Waters was fullyaware of the Respondent's interest in and instigation of the petition since he andWaters had discussed it many times, but Blodgett appears to have been innocent ofsuch knowledge.Holton assured both Waters and Blodgett that they would be paidfor their expenses and their time and testified that he was so authorized by Mrs.Bonnar.Holton, who needed little guidance by this time, prepared a box bearingthe legend "Send the Petition to Boston" and took it from bench to bench solicitingcontributions from the other employees. (Between $10 and $12 was collected.)Holton then placed the box at .the rear door of the plant as a mute applicant forfurther contributions.Later Plant Manager Shrenk told him to remove the boxsince no collections were permitted in the plant.About 4 p.m. the next day Holton was called to the office where Waters wasspeaking to Bonnar and telling him that the petition had been rejected by theBoard's Regional Office because it was not dated.The indefatigable Holton thendrafted another petition, had it signed by the employees and dated and sent it byregistered mail toBoston 18Holton now took the "mission"money and gave it to Waters and Blodgett fortheir traveling expenses.About 1 week later Waters asked him for reimburse-ment for the time lost and Holton gave each of them his personal check, one toWaters for$23.60 and one to Blodgett for $24.He then went to Mrs.Bonnar toseek reimbursement for himself but first prepared a bill to himself on the billingof "Bill's Texaco Service" for repairs to Mrs. Bonnar's car.The purpose of thislegerdemain was to establish, in the event of a Board investigation, that Mrs.Bonnar was merely reimbursing Holton for repairs to her car.The ingeniousHolton suggested to her that the "repairs" be attributed to damage caused by sugarplaced in the gas tank by the strikers.Mrs. Bonnar, for reasons not disclosed on therecord, did not reimburse him or agree to participate in this chicanery.A day ortwo later Blodgett came to Holton and returned the check for $24 and statedthat he did not want any record of reimbursement from Holton, but accepted $24in cash for the check.The next day both Waters and Blodgett gave him backcash for the money received from him for time lost and Waters told him thatBonnar had given him "hell" for taking the money.19 This concludes the historyof the decertification petition and Holton's part in it.On July 14 Board agents investigating the unfair labor practice charges filedinCase No. 1-CA-2896 requested permission of Bonnar to talk to Holton. Per-mission was granted and he was interviewed in the afternoon at a cafeteria and didnot return to work.When he reported to work the next day he was given a writtennotice by George Kacic, his foreman, stating that he was displeased at Holton'sattendance and reprimanding him for his absence the preceding afternoon 20HoltontoldKacic he had been given permission to take off and this was checked andverified by Kacic.Later that day a load of carbon came in which Holton checkedand stacked.Another load came in which he unloaded and then resumed reading17Waters Is the employee who solicited the return to work of St. Clair.18 This petition was ultimately dismissed by the Regional Director10Waters had cashed his check,however,and it was introduced as General Counsel'sExhibit No. 12.° General Counsel's Exhibit No 15.Holton's attendance record for the term of hisemployment was introduced by the General Counsel to show the privileges he enjoyeduntil he testified before the Board agents. (General Counsel's Exhibit No 14.)Sum-marizing, the record shows 11/. days' absence in May and 3 days of tardiness, unexcused.In June he had 21/2 days of absence which were excused and 2 days which were notHewas tardy five times and left 1 hour before quitting time on another occasion In Julyhe was absent for one-half day which was excused because he called In to say his motherwas sick, yet he testified at the hearing that he had not spoken to his mother for14 months and that she had Issued legal process against him.He was absent anotherone-half day to go sailing and another one-half day to acquire a suntan.He was late onfour occasions during July although employed only until July 15. In addition he ad-mitted that on one occasion he was reprimanded by Shrenk for sleeping in the paper binand was caught sleeping on the job twice after that. Such privileges as he thought heenjoyed by reason of his favored status appear to have been exercised to the full. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDa magazine,a pursuit which appears to have been interrupted only by the arrival ofthe two loads of carbon.Kacic and Martin,a supervisor,came upon him whilereading and asked him if he had any work to do.Holton truthfully replied thathe had the second load of carbon to stack, was told to do it,,and replied that he would"in a second."He then resumed reading.Kacic came back while he was stillreading and told him he was fired.He went to the front office and before leavingthe plant saw Mr. Bonnar who asked him why he had tried to get fired.He repliedthat he "didn't try to get fired" and there was no further conversation.Josephine Robbins, a credible witness,was employed during the strike.Shetestifiedthaton the afternoon when Holton was being questioned by Board agentsher forelady,Bernice Redman,21 told her that she did not want her(Robbins) tospeak to Holton because "he was the rat that sold us out to the union."When askedwhat Holton had done Redman replied that he had"squealed"about the petition.Redman also told Robbins that the Company would get rid of Holton at the firstopportunity.That night Robbins met Holton downtown (the fact ofmeeting iscorroborated by Holton)and told him what she had heard.Later she talked toWaters who told her thathewas sure it was Holton who had given the Boardagents information about the petition since only Holton, Waters, and the Bonnarsknew the facts and neither he nor the Bonnars had revealed them.Neither Redmannor Waters was called as a witness so the testimony of Robbins is uncontradicted.Robbins also testified that Holton enjoyed a special status in the plant and thathe did no work. She stated he was popular with the other employees,testimonywhich casts grave doubt upon the merit in the reputation New Englanders haveenjoyed as shrewd judges of character.Holton admitted that from the start of his employment he tried to be familiarwith the actions of both the Company and the Union in the course of the dispute.He stated that his purpose in paying Waters and Blodgett by check was to have arecord of these payments for such profit or use as he might make of it.He fore-saw the day when a possible investigation might take place and such evidence mighthave substantial cash value for him.After his discharge by the Respondent heconcluded that he could no longer do business with the Bonnars.A.Alan Grossman,attorney for the Union,credibly testified that Holton called at his house one nightand in the course of general conversation mentioned that he had some informationwhich would be of value to the Union.He added that he was interested in studyinglaw 22 and needed tuition money.Before he could advise Grossman what theinformation was Grossman told himthatthe Union was not interested in purchasingevidence but in getting the facts.Holton then statedthathe had in his possessiona check drawn on a Philadelphia bank which could be very important 23Grossmangave Holton a brief lecture on the ethics of the legal profession and made no offeron behalf of the Union for such information as Holton was offering for sale.Holton's initial venture in labor-management relations concluded with the filingof the chargeherein and his appearance as a witness.B. Conclusions1.The discharge of RobinsonHaving found that Eleanor Robinson was guilty of no more serious offense thanplacingmatchsticks in her Employer's driveway, it would appear that her dis-charge was not for misconduct but for engaging in concerted activity protected bySection 7 of the Act.As such it violated Section 8(a)(3) of the Act 24This istrue despite the fact that the Employer had an honest belief that Robinson hadplaced nails in the driveway since it is affirmatively established on the record inthis case that Robinson did not engage in such misconduct 25Counsel for the Respondent asserts in his brief that even if the objects werematchsticks her actions"were intended to arouse suspicion and fear in management2Tt was stimilated that Redmanwas a supervisorwithin the meaningof Section 2(11).Holton testified that as a result of the experience gained during the strike he hadstarted atreatiseon labor law.21Thiswas the check for $23 60 which he had given to Watersand which was drawnon a Philadelphiabank,a circumstance not explainedin the record.24N L R.B v. Remington Rand,Inc.130 F.2d 919, 927,928 (CA. 2);Home BeneficialLife InsuranceCompany, Inc. v N L R B ,159 F 2d 280, 284, 285 (C A 4)25 SeeRubin Bros Footwear,Inc ,99 NLRB 610;NL.R B. v Industrial Cotton Mills,208 F 2d 87(C.A 4), cert.denied 347U.S 935. Thelatter case bears close resemblanceto the instant case since the misconduct alleged was due to the employer'smistaken beliefthat the dischargee had placed tacks in the street. BONNAR-VAWTER, INC.139that her conduct would have harmful consequences"and that it"was in utterdisregardof her dutyto her employer and fully warranted her discharge."Implicitin this argument,which isunaccompaniedby a citation of authority, is the theorythat employees on strike owe a primarydutytomanagement to shield it fromharassment and to serve its interests.This isnot thelaw.Themere acts ofstriking and picketing are intended to arouse fear in management that the conse-quencesmay beharmful and are in derogation of the dutiesemployeesowe theiremployer.Circumscribed though they have been bylegislation and decision, strik-ing and picketing are not in themselves unlawful.A study ofBoard and court de-cisions has been made in search of support for Respondent's contention.Since thework has beendone someof theleading caseswill be reviewedfor such clarificationor confusionas they may providefor future litigantsand TrialExaminers confrontedwith the problemsrelatedto dischargeand reinstatement of strikers.The leadingcase in the FirstCircuit Court of Appeals (wherein the instant striketook place), isH. N. Thayer Company 26The Board therein held that an employer:is justified in dischargingor refusing to reinstate employees who useforce, violenceand physicalobstruction or threats thereof in an attempt toprevent employees desiring to do so from entering or leaving the employer'spremises.The Boardthenreviewedthe specific allegations of misconduct offered as groundsfor denial of reinstatement and affirmed the Trial Examiner in holdingthat thefollowing conductdidnotwarrantdenial:(1) Swearing at an employee's husbandin the presenceof the employee; (2) threatening to "get" an employee, to "fix" anemployee, tellinga supervisoryemployee thatitwould be "too bad" if he took out atruck, telling an employee "thisis the last time, keepthe hell wayfrom there [theplant]," telling an employee"you have heardunpleasant things that happened tosome of thefellows thatwouldn't join [the union]and wouldn'twant anything likethatto happento you," shakinga fist at anemployee, threateningto "get" a femaleemployee (the threat was made bya male employee); (3) spitting in the face ofan employee passing in a car;(4) offeringto fightan employee;(5)making obscenegestures and comments and directing vile remarks to female employees;(6) cursingand jostlingan employeeas he entered the plant(the physicalrestraint was foundto be only temporary); (7) burying a stick withan upright nail in the streetgutter;(8) banging on the windows of cars entering the plant and threatening to punch anemployee in the nose ifhe did notclosethe window;and (9)throwinga brokenbottle intoa driveway (reversingthe TrialExaminer on this point).All of thesefindings wereaffirmed by the First Circuit Court of Appeals whichremanded forconsiderationeight otherincidentswhich it found coercivein nature and calculatedto instill fearof physicalharm innonstrikers.27Neither the Trial Examiner (exceptas to the bottle-throwing),the Board,nor the court foundthe threatsor conductset forthabove constituted coercion or misconduct sufficientto justifydenial ofreinstatement.InKansas Milling28 the Boardheld the followingsix specific instances of allegedunlawful or improper conduct did not justify denial of reinstatement:(1)Delib-erately ramming and damaging the car of a nonstriker,an actionfor which thelocal court imposed a$50 fine;(2) throwing a rock ata companytruck; (3) indulg-ing in violent language;(4) engaging in a fight with a nonstriker;(5) inducing train-men not to take a trainon company property;and (6)hanging an unfair sign ona car and drivingthrough Wichita.The courts have beenin agreement with the Board's realisticapproach to picketline conduct.InRepublicSteel Corporation v. N.L.R.B.,107 F. 2d 472 (C.A. 3),the court stated:We think itmust be conceded,however,thatsome disorder is unfortunatelyquite usual in any extensive or long drawn out strike.A strike isessentiallya battle waged with economic weapons.Engaged in it are human beings whosefeelings arestirred tothe depths.Rising passionscall forth hotwords.Hotwords lead to blows on the picketline.The transformation from economic tophysical combat bythose engaged in the contest is difficult to prevent even when2e 99 NLRB 1122, enfd.In part and remanded in part 213 F. 2d 748, cert denied348 U S. 88321The Board accepted the remand and, with Members Murdock and Peterson dissenting,concluded that the reinstatement of the strikers involved in the eight incidents specifiedby the court would not effectuate the purposes of theAct(115 NLRB 1591.)28Kansas Milling Company,86 NLRB 925,remanded on other grounds but specificallyaffirmed as to reinstatement 185 F. 2d 413(CA 10). 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDcool heads direct the fight.Violence of this nature, however much it is tobe regretted, must have been in the contemplation of the Congress when itprovided in Section 13 of the Act . . . that nothing therein be construed soas to interfere with or impede or diminish in any way the right to strike. Ifthis were not so, the rights to be afforded to employees by the Act would indeedbe illusory.InN.L.R.B. v. Stackpole Carbon Company,105, F. 2d 167 (C.A. 3), the court stated:We cannot conclude that rights given to employees under the National LaborRelations Act are destroyed because of violence of a type as common to labordisputes as a fistfight on the picket line.InN.L.R B. v. Illinois Tool Works,153 F. 2d 811, the Court of Appeals of theSeventh Circuit stated:courts have recognized that a distinction is to be drawn between caseswhere employees engaged in concerted activities exceed the bounds of lawfulconduct in "a moment of animal exuberance"(MilkWagon Drivers Union v.Meadowmoor Dairies, Inc.,312 U.S. 287, 293, . . .), or in a manner notactivated by improper motives, and those flagrant cases in which the misconductis so violent or of such serious character as to render the employee unfit forfurther service, cf.N.L.R.B., v. Fansteel Metallurgical Corp., supra[306 U.S.240], andSouthern Steamship Co. V. N.L.R.B.,316, U.S. 31, . . . and that itis only in the latter type of cases that the courts find that the protection of theright of employees to full freedom in self-organizational activity should besubordinated to the vindication of the interests of society as a whole.The Board and the courts have been in clear agreement that strike activityprotected by Section 7, although it may involve threats, name calling, profanity,and fisticuffs, will not subject the striker to discharge or disqualify him from rein-statement.Even where the action of the strikers involves coercion and restraint andtherefore is removed from the shield of Section 7, the Board has been enjoinedto consider whether or not reinstatement would effectuate the policies of the Act.In its remand of theThayercase,supra,the court stated, page 756:Certain strikers, however, participated in activities which we find were co-ercive, and therefore not within the scope of Section 7.The trial examiner, inrecommending the reinstatement of such strikers, took into consideration thefact that "the strike resulted from the flagrant unfair labor practices of Re-spondent Companies."This seems perfectly proper-not in justifying theemployees' conduct or in concluding that their action was protected underSection 7-but in deciding whether or not their discharge was "for cause" andwhether their reinstatement would effectuate the policies of the Act.The Board, as we have noted, made reinstatement turn exclusively on whetherthe employees' conduct was within Section 7. It therefore apparently dis-regarded, and properly, under its approach, the fact that the strike was touchedoff by an unfair labor practice.Since we disagree with the Board on some of these individual incidents, weshall remand when we disagree, with instructions that the Board decide whetherunder the circumstances there was cause for the respondents' refusal to rehireparticular strikers involved in the non-Section 7 activity, and if not whetherreinstatement of these employees would effectuate the policies of the Act.Thus, although the strikers were found guilty of participation in an unfair laborpractice, it was left for the Board to determine whether their discharge was for thisactivity or for discriminatory reasons. If the latter the Board was to find whetheror not reinstatement, in spite of the unlawful conduct, would effectuate the purposesof the Act. (The Board denied reinstatement, see footnote 27.)The Fourth Circuit Court of Appeals, however, has imposed a limitation uponwhat it conceded to be a justifiable tolerance for name calling extended by theBoard to strike situations. In modifying the Board's order inLongview Furniture29it stated this exception and its reasons for denying reinstatement to certain strikersin the following language, pages 275, 276:We agree with the Board that reinstatement is not to be denied strikingemployees because of ordinary incidents of the maintenance of a picket line orthe use of rude language arising out of the feelings thereby aroused.We donot think, however, that anything in the act requires or contemplates the re-instatement of employeeswho have banded togetherin hurling profane, obscene21N.L.R.B. v. Longview Furniture Company,206 F. 2d 274,enfg. as mod.100 NLRB 301. BONNAR-VAWTBR, INC.141and insulting epithets at employees who are attempting to work, in an effort todegrade and humiliate them publicly and prevent their working.To get intoa quarrel in the course of an argument on the picket line and use unseemlylanguage is not ordinarily a matter which would justify discharge or the denialof reinstatement; butto combine with othersto use profane and indecentlanguage in an attempt to humiliate those who are attempting to work and thusto prevent their working is a very different thing and falls, we think, within theprinciple laid down by this court inN.L.R.B. v. Kelco Corporation,4 Cir.,178 F. 2d 578, and by the Supreme Court inN.L.R.B. v. Fansteel MetallurgicalCorp.,306 U,S. 240, . . . andSouthern Steamship Co. v. N.L.R.B.,316 U.S.31. . . . [Emphasis supplied.]In accepting the remand the Board applied"the principle laid down by the Court inits decision as the rule of law for this case only." It emphasized that the remandshowed unmistakably that the court adhered to the Board's long-established prin-ciple that unseemly language on the picket line does not deprive a striker of theright to reinstatement.(110 NLRB 1734, 1738.)Allowing for the distinction between concerted and individual name calling madeby the Fourth Circuit Court of Appeals, the law at this point seems both settledand sound.An early cleavage was provided by the Board itself inEfco Manu-facturing.30In that case it sustained the Trial Examiner's finding that the calling ofa name so foul as to be unmentionable 31 disqualified a striker from reinstatement.Member Murdock dissented on the ground that he would not draw a distinction be-tween profanity which was permissible and which was not permissible. In the samecase, however,the Board affirmed the Trial Examiner in holding that another em-ployee should not be disqualified because he called a nonstriker a "wop bastard"and later invited a supervisor to go behind a garage and threatened to "beat himup" as a means of settling the strike.When the challenge was not accepted hecalled the supervisor "yellow."InEkco Products Company32 reinstatement was denied to strikers who (1) visitednonstrikers at their homes and threatened them with bodily harm if they continuedtowork; (2) threw tomatoes at employees who were going to work; (3) told aforeman they would blow him off the top of a hill and visited his home at nightand pounded on the window; (4) askeda nonstrikerhow he would like to have acouple of broken arms and some more flat tires;(5) grabbed a nonstriker by thearms as she was going to work;(6) threatened to shoot at a nonstriker if she wentinto the plant;and (7)threatened to break every bone in the body of a nonstrikerif he got out of his car.Conduct which did not warrant denial of reinstatement included:(1)Tellingan employee,just prior to the strike,that a girl who had crossed a picket line atanother plant had had her clothes torn off her back and "that was just what theywere going to do here"; (2) threatening economic reprisals against nonstrikers andtheir relatives;(3) giving erroneous but not deliberately false testimony during the,hearing; and(4) name calling,including such epithets as "dirty son-of-a-bitch,""God damn scab," "one-eyed son-of-a-bitch," "God damn yellow-bellied son-of-a-bitch," "yellow-bellied scab," etc.Withrespect to blocking ingress and egress the Board,inPuerto Rico RayonMills, Inc.,33reversed the Trial Examiner's holding that the action of 16 employeesin blocking egress of a truck from the struck plant forfeited their right to reinstate-ment.The 16 employees in question formed part of a group of 10 to 15 womenwho stood in front of the truck and 10 to 12 men who lay in the road in front ofthe truck and an additional group of men who encircled the truck.This maneuverprevented the truck from departing that night and again the next day until the policedrove the truck, unloaded,out of the area. The Board restated the principle govern-ing strike misconduct as follows:If these employees are to be denied reinstatement,itmust be on the groundthat their misconduct was so flagrant as to render them unfit for further service.We find that the conduct of the employees,although objectionable,was not so,extreme as to render them unfit for further service, particularly as the Respond-n Efco Manufacturing, Inc.,108 NLRB 245."As anyone who has workedin a plantor served in the United States Navy wouldtestify, names so foulas to be unmentionableare employedas casual and friendly saluta-tion among employeesand sailors.117 NLRB 137117NLRB 1355. 142DECISIONS OF NATIONALLABOR RELATIONS BOARDent's refusal to reemploy these 16 employees, as found by the Trial Examiner,was not based on their misconduct but on their unwillingness to abandon thestrike earlier.InTalladega Foundry & Machine Company,34the Trial Examiner found that thestrikers engaged in peaceful picketing although the strike continued for more thana year.He refused to disqualify strikers from reinstatement because they spoke totruckdrivers as they approached Respondent's loading platform, finding such con-duct not improper as long as neither coercion nor intimidation was used.TheBoard reversed the Trial Examiner, holding that the strikers physically "restrainedtrucks and their occupants from loading and unloading merchandise, and in otherrespects by `ganging' around the trucks."The Board made no finding of coercionor intimidation in the so-calledgangingbut stated that "such obstructions (to de-liveries) are likewise of a serious nature and the Board and the courts have regardedthe conduct as sufficiently reprehensible to disqualify those engaging in it fromreinstatement." 35In the same case the Board disqualified strikers for the following conduct:(1)Threat of harm to an employee and threats of forceful interference if theytried to enter; (2) shouting threats of harm to workers in the plant and to em-ployees coming to work, and shouting warning to truckdrivers; and (3) burninga scab in effigy in front of the plant.InTalladegathe Board cited with approval its decision inDavid G. Leach, et al.,d/b/a Brookville Glove Company,36inwhich it disqualified four strikers becausethey brandished their fists on the picket line, shouted to employees inside the plantthat they would kill them, and later told nonstrikers entering the plant that theywould have help the next day and would enter the plant and throw the nonstrikersout.InThayer, Inc. of Virginia,125 NLRB 222, Perkins, a striker, was denied rein-statement,Member Fanningdissenting,because he allegedly invited two non-strikers to "come on outside . . . if either of you think you can whip us." 37 Theinvitation to fight took place away from the picket line and was unrelated to thepicketing.It could not be construed as a threat since it left the option of fightingor not fighting to the nonstrikers. It is not only difficult to see how such an invitationto fight involves conduct so improper as to render the inviter unfit for furtherservice but it is melancholy to reflect that this country has no accepted conformityand cowardice as norms of behavior that the expression of a willingness to fightshould be regarded as misconduct at all.Further, asMember Fanning pointedout, the Board made no effort to balance the misconduct, if such it was, of theemployee against the flagrant violations of the Act on the part of the employer, aduty specifically imposed upon the Board by the court inH. N. Thayer, supra,andaccepted by the Board in that case.The foregoing decisions indicate that the lawon reinstatementof strikers is indisarray in the following areas:(1)Obscenity.Strikerswill not be disqualified for making obscene gesturesand directing obscene remarks to nonstriking females(H. N. Thayer, supra);theymay be disqualifiedfor calling a malenonstriker a name so foul as to be un-mentionable(Efco, supra).(2)Fighting or offering to fight. Strikers will not be disqualifiedfor engaging ina fight (KansasMilling, supra),offering to fight nonstrikers "one at a time"(H. N.Thayer),or inviting a supervisor to go behind agarageand fight and threatening to"beat him up" and calling him "yellow" when he refused(Efco);they may be dis-qualified for inviting nonstrikers to fight(Thayer, Inc. of Virginia, supra).s+ 122 NLRB 125.The cases cited by the Board to support this proposition(Perfect Circle Company v.N.L.R B.,162 F. 2d 566 (C.A. 7) ;The W. T. Rawleigh Company v. N L R.B.,190 F. 2d832 (CA. 7) ; andThe American Tool Works Company,116 NLRB 1681, 1682) all In-volve aphysicalblocking of egress to the plant.All the Trial Examiner found inTalladegaand all that appears in the published decision is that the strikersspoketothe truckdrivers.36114 NLRB 213.94 On the basis of the record the Trial Examiner did not find that Perkins made thischallenge nor was any striker identified as having said that somebody might get hurt Ifthe employees went back to workAs to this incident the testimony established that theconclusion of the conversation was friendly. BONNAR-VAWTER, INC.143(3)Threats of physical violence.Strikers will not be disqualified for threats ofphysical violence directed to nonstrikers(H. N. Thayer);they may be disqualifiedfor threats made during visits to nonstrikers at their homes(Efco, supra),and forshouting threats to workers inside plants or to employees coming to work(TalladegaFoundry, supra).(4) Blocking ingress and egress.Strikers will not be disqualified for blockingegress to a truck by standing in front of it and lying down in front of it in groups(Puerto Rico Rayon, supra);they may be disqualified for "ganging" around a truckto speak to the driver even though neither coercion nor intimidation is involved(Talladega Foundry, supra).Although the above cases are squarely in conflict, the Board and the courts are inagreement of the principles which govern the right to discharge or to deny rein-statement.These principles are: (1) Name calling, profanity, threats, and fisti-cuffs will not warrant discharge; (2) the blocking of ingress or egress to a plant byphysical force or obstruction or threats of physical harm will justify discharge,(but seeH. N. Thayer, supra,for the distinction between threats which justify dis-charges and those which do not); (3) conduct so violent and improper as to renderthe employee unfit for further service will justify discharge; (4) the above principlesmust not be applied in a manner so unrealistic as to make the right to strike illusory;and (5) if the employees have been unlawfully discharged then their subsequentmisconduct is to be balanced against the unfair labor practices of the employer indetermining whether or not reinstatement would effectuate the policies of the Act.38Since the amendment to Section 9(c)(3) of the Act39 may make this phase ofthe law of vital import to the parties it would appear incumbent to resolve thepresent contradictions in decisions.None of the foregoing cases supports the Respondent's contention that the placingof matchsticks in the driveway constituted an act of harassment sufficient to justifythe discharge.Applying the Board's accepted test, it was not conduct so flagrantlyimproper as to render Robinson unfit for further service 40Granting that the Re-spondent had an honest but mistaken belief that the objects placed in the drivewayby Robinson were nails, she was discharged for her participation in protected con-certed activity in violation of Section 8(a) (3) of the Act.412.The discharge of St. Clair, Alex, and KallochSt.Clair, Alex, and Kalloch were allegedly discharged for trespass upon companyproperty.42The alleged trespass took the form of parking cars so that the cars, ora portion of them, intruded upon the Respondent's property.From the nature ofthe property the trespass could not constitute damage to the property, it admittedlydid not impede access to or from the property, nor did it interfere in any way withthe conduct of the Employer's business.The trespass, if it occurred, was not delib-erate, it did not follow prior warnings (the only prior warnings were directed tothe position of the pickets), and it ceased immediately upon request.There isground for valid doubt that any trespass took place since it was necessary for asight" to be taken to satisfy the Employer in his own mind that the line had been39 Certain of the foregoing decisions appear to be inconsistent with these acceptedprinciples of law.InPuerto Rico Rayonthere was a physical blocking of egress butthe wrong test, flagrant misconduct was applied ; inTalladega Foundrythere appears, atleast in the decision as published, to have been no physical blocking of ingress or threatsof physical harm ; inBrookville Glovethe threats do not appear to exceed in violencethose which the Board and the court condoned in H. N.Thayer;InThayer, Inc. ofVirginia,assuming there was misconduct, it was not so flagrant as to hold the strikerunfit for further service and the Board made no effort to balance the misconduct againstthe employer's unfair labor practices.31 See footnote 15.40The present era is propagandized as one of unparalleled prosperity.Despite this, theBureau of Labor Statistics reveals that there are large areas of depressed economic con-ditions and of scant employment opportunity.The denial of reinstatement in such areasmay impose a sentence of destitution and privation upon the striker and his family Itshould not be imposed because his conduct on the picket line may not meet the standardsof decorum expected of divinity students.41N L.R.B. v. Industrial Cotton Mills,208 F. 2d 87,supra.Prior conduct on the part of St. Clair and Alex has been discounted,supra,as play-ing any factor in the discharge of either.This finding of fact is based on uncontradicteddocumentary evidence and credited testimony. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDtransgressed.This doubt cannot be resolved by the Trial Examiner from his ob-servation of the property some months later when no cars were there.The bestthe Trial Examiner can do is conclude that the Employer had a reasonable beliefthat the cars trespassed upon his property and that the strikers believed they did not.In any event the consequences to the Respondent were negligible since the condi-tion of the lot, which received no upkeep or maintenance, could not be damagedor worsened and Respondent had erected no visible property line.The precipitatedischarge of the pickets under these circumstances could only have been motivatedby the desire to punish the strikers for harassment suffered from the picketing.Again, it may be said that the actions of the strikers in placing their cars so closeto the property Ime that a portion of the cars may have crossed the line is notconduct so flagrantly improper as to render them unfit for further service with theRespondent. I find the discharges of St. Clair, Alex, and Kalloch in violation ofSection 8(a) (3) of the Act.3.The discharge of HoltonIfind that the discharge of Samuel Pearce Holton II on July 15, 1959, wasprovoked by his conduct on that day and that it was not in violation of Section8(a) (4) of the Act. In making this finding I am not unmindful of the evidence inthe record which indicates that Waters, following his interview with the Boardagents, informed the Respondent that Holton must have made a full disclosure ofRespondent's instigation of the decertification petition to the Board's agents.43 Inview of the precipitate discharge of Holton the following day a strong suspicion iscreated that the discharge was in reprisal for the giving of testimony adverse toRespondent's interests and that Respondent was actively seeking a reason, howeverpretextuous, to discharge him.Even so, I find that the conduct of Holton on theday of discharge, embracing both insolence and insubordination, provided amplejustification.To hold the contrary implies that an employee may disregard anorder to perform work or to postpone the performance to suit his own conveniencebecause he has given testimony in a Board proceeding. Section 8(a)(4) wasintended to confer no such immunity against discharge for cause. I agree thatHolton, prior to July 14, occupied a privileged status with the Company, that dis-ciplinewas not imposed upon him, that he was not required to meet normalstandards of performance, and that a change was effected the day after his interro-gation by Board agents.When he was discharged the strike had terminated, hisassistance in breaking the strike was no longer needed, and he was suspected oftreachery.Under these circumstances a strong inference of unlawful motivationmay properly be drawn and I do not doubt that reprisal was a factor in the dis-charge.But a line must be drawn somewhere between the protection afforded bythe Act and plenary exemption from discharge.To acknowledge no such distinctionis to grant an employee a franchise of employment by reason of his appearance asa witness.While I am in full agreement with the Board policy to extend fullprotection to employees who testify before it,44 I do not believe that the employer'sobligation, in order to be consonant with the statute and with policy, requires for-bearance in the face of misfeasance.When an employee who has engaged inprotected activity subsequently engages in conduct for which any employee couldor should be discharged then the protection of the Act is lost.When Holton con-tinued to read his magazine after having been directed to stack the carbon heforfeited the security of Section 8(a)(4).Anxious as the Respondent may havebeen to rid itself of Holton, he himself provided that welcome opportunity.At the hearing the Trial Examiner stated that if he were to find the discharge ofHolten to be in violation of Section 8(a)(4) of the Act he would not recommendreinstatement.My reason was and is that Holton's admitted participation in theRespondent's instigation, circulation, and submission of the decertification petitionu Incredulity was expressed at the hearing by the Trial Examiner that Waters couldhave so informed the Respondent since Holton did not testify before the Board agentsuntilafterWaters testified.Evidencedehorsthe record indicates that the Board agentshad evidence, when they interrogated Waters, of Respondent's participation from othersources and that Waters assumed that they obtained this evidence from Holton,Nofinding or inference herein, however, is based on this extrinsic evidenceIt is offered onlyas explanation of otherwise anomalous testimony.ssThe Trial Examiner has had occasion to pass on this issue inPetroleum Carriers of'Pampa, Inc,126 NLRB 1031. BONNAR-VAWTER, INC.145foreclosed him from all claim to benefit from the Board's remedial powers 45Hepartook actively, willingly, and knowingly in a scheme to frustrate the rights ofhis fellow employees and to defeat the purposes of the Act. It would be anomalousto grant his claim to redress under that same Act.Further, his display of duplicityand deceit, his disclaimer of any motive other than calculated self-interest, and hismanifest willingness to dispose of his Employer's interest for personal gain offerserious embarrassment to continued employer-employee relationship with the Re-spondent.I grant that the Respondent was happy to make use of these qualitieswhile they served its purpose and that it is thereforein part delictuwith Holton.Were my finding such, however, that it were necessary to recommend a remedy, Iwould apply the usual rule and leave the parties as found.46IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with its operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in and is engaging in certain unfairlabor practices, I shall recommend that it cease and desist therefrom and take certainaffirmative action to effectuate the purposes of the Act.Having found that the Respondent discharged Eleanor Robinson, Richard St.Clair, Christy Alex, and Mary Kalloch in violation of Section 8(a)(3) of the Act,I find all the above-named employees entitled to reinstatement and to be madewhole for any loss of earnings from the date when each made an unconditionalapplication for reinstatement.This date I fix as July 2, 1959, when these employees,together with other employees on strike, made application at the Company's officesfor their former employment.47 In view of the fact that the record herein affirma-tively establishes that none of the above-named employees had been replaced at thetime of their unlawful discharge, I shall recommend that the Respondent offer fulland immediate reinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges, dismissing, ifnecessary, any persons hired by the Respondent on or after the dates when theabove-named employees were unlawfully discharged.Loss of earnings shall be computed from July 2, 1959, or as soon thereafter as theRegionalDirectormay find that the above-named employees could have beenreinstatedwere it not for Respondent's discrimination, in accordance with theformula and method prescribed by the Board in F.W. Woolworth Company,90NLRB 289."This is so whether the testimony of Holton Is true or false. If true, his conduct wasdesigned to frustrate the purpose of the statute and if false it constituted an abuse ofthe Board's process and perjury under the criminal code.Although Holton's testimonyIs largely uncontradicted this Is due in part to the fact that a large area of his testimonyrelated to issues removed from litigation by the subsequent informal settlement.To theextent that his testimony is supported by independent evidence or by the testimony ofother credited witnesses it is credited.'eHolton may take consolation from the fact that the testimony taken in recent monthsbefore various congressional Investigatory committees and before regulatory agencies ofthe Government indicates that the attributes which he so patently possesses are highlymarketable in the upper echelons of American industry.From the state of public andcorporate morality now exposed it appears that the only occupations from which Holtonhas disqualified himself are professional baseball, where the scrutiny is strict and con-tinuous and the penalty for transgression forbidding, and bookmaking, where personalintegrity is thesine qua nonof continued patronage.47 Although two of these employees made further written application after July 2, 1959,I find such application futile in the circumstances of the instant case and date the re-instatement rights of all from July 2. I find that by joining the mass application forreemployment made by the strikers on that date each of the above-named employee, madeeffective personal application for reinstatement.The futility of further applications isdemonstrated by the rejection of the applications of Alex and St. Glair586439-61 vol. 129-11 146DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Respondent is an employer within the meaning of Section2(2) of the Act.2.RocklandPrinting Specialties&Paper Products Union,Local 643,isa labororganization within the meaning of Section2(5) of the Act.3.By discriminating in regard to hire and tenure of employment of employees,therebydiscouragingmembership in a labor organization,theRespondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) and(1) of the Act.4.TheRespondent did not violate Section 8(a) (4) of the Act.5.The aforesaid laborpractices are unfair labor practices within the meaningof Section2(6) and (7) of the Act.[Recommendations omitted from publication.]UnitedMine WorkersofAmerica;UnitedMine Workers ofAmerica,District 31; and United Mine Workers of America,Local 2311andBlue Ridge Coal Corporation;Louis Marra,d/b/a M & T Coal Company; Louis, Sammie,and RobertMarra, Partners,d/b/aMarra Bros.Coal Co.; James W.Thompson,d/b/a Thompson Coal and Construction; andChester Sinsel,d/b/a Sinsel Coal Co.Cases Nos. 6-CB-466,6-CB-467, 6-CB-168, 6-CB-469, and 6-CB-482. September 29,1960DECISION AND ORDEROn July 14, 1959, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondents, United Mine Workers of America, and United MineWorkers of America, District 31, had engaged in andwere engagingin certainunfairlabor practices and recommending that they ceaseand desist therefrom and take certain affirmative action, as set forthin the copy of the Intermediate Report, attached hereto.The TrialExamineralso found that the Respondent, United Mine Workers ofAmerica, Local 2311, had not engaged in any unfair labor practicesand recommended dismissal of the complaint with respect to it.Thereafter, the Respondents filed exceptions to the IntermediateReport together with supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe casesand hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following additions andmodifications.1.We agree with the TrialExaminer's conclusionsthat the 6-monthlimitation period of Section 10(b) began to run against the Interna-tional from the time the original charge was filed and served against129 NLRB No. 19.